Order reversed on the law and the facts and appellant’s motion to set aside the verdict and vacate the judgment and for a new trial on the ground of newly-discovered evidence granted, costs to abide the event. In our opinion, in the exercise of discretion and in the interest of justice, there should be a new trial and appellant given an opportunity to offer the newly-discovered evidence, which may reasonably be expected to change the result. We think the appellant has shown proper diligence in its preparation for the former trial of the action. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.